Exhibit 10.26





Summary of Compensation Structure for
Non-Associate Members of Board of Directors of Abercrombie & Fitch Co.
(Effective as of February 2, 2014)
Any officer of Abercrombie & Fitch Co. (the “Company”) who is also a director of
the Company receives no additional compensation for services rendered as a
director. Directors of the Company who are not employees, or as referred to by
the Company, “associates”, of the Company or its subsidiaries (“non-associate
directors”) are to receive:
•
an annual cash retainer of $65,000 (to be paid quarterly in arrears);

•
an additional annual cash retainer for each standing committee Chair and member
of $25,000 and $12,500, respectively, other than (i) the Chair and the members
of the Audit Committee who are to receive an additional annual cash retainer of
$40,000 and $25,000, respectively and (ii) the Chair of the Compensation
Committee who is to receive an additional annual cash retainer of $30,000, in
each case for serving in the stated capacity. In each case, the retainers are to
be paid quarterly in arrears;

•
an additional annual cash retainer of $200,000 for the Chairman of the Board of
the Company (the “Chairman Cash Retainer”), for serving in such capacity, which
will be paid quarterly in arrears;

•
an annual grant of 3,000 restricted stock units (each of which represents the
right to receive one share of Class A Common Stock, $0.01 par value, of the
Company (the “Common Stock”), upon vesting); and

•
an additional annual grant of restricted stock units to the Chairman of the
Board of the Company, for serving in such capacity, with the market value of the
underlying shares of Common Stock on the grant date to be $100,000 (the
“Chairman RSU Retainer”).

The annual restricted stock unit grant is to be subject to the following
provisions:
•
restricted stock units are to be granted annually on the date of the annual
meeting of stockholders of the Company;

•
the maximum market value of the underlying shares of Common Stock on the date of
grant is to be $300,000 (i.e., should the price of the Company’s Common Stock on
the grant date exceed $100 per share, the number of restricted stock units
granted will be automatically reduced to provide a maximum grant date market
value of $300,000);

•
the minimum market value of the underlying shares of Common Stock on the date of
grant is to be $120,000 (i.e., should the price of the Company’s Common Stock on
the grant date be lower than $40 per share, the number of restricted stock units
granted will be automatically increased to provide a minimum grant date market
value of $120,000); and

•
restricted stock units will vest on the later of (i) the first anniversary of
the grant date or (ii) the first “open window” trading date following the first
anniversary of the grant date, subject to earlier vesting in the event of the
director’s death or total disability or upon a change of control of the Company.





--------------------------------------------------------------------------------




The annual Chairman RSU Retainer is to be subject to the following provisions:
•
restricted stock units are to be granted annually on the date of the annual
meeting of stockholders of the Company; and

•
restricted stock units will vest on the later of (i) the first anniversary of
the grant date or (ii) the first “open window” trading date following the first
anniversary of the grant date, subject to earlier vesting in the event of the
Chairman of the Board’s death or total disability or upon a change in control of
the Company.

As non-associate directors, Messrs. Arthur C. Martinez, Terry Burman and
Charles R. Perrin will receive compensation in the same manner as the Company’s
other non-associate directors. All such compensation, including the Chairman
Cash Retainer, will be pro-rated for the period from January 27, 2014 to the
date of the Company’s 2014 Annual Meeting of Stockholders, except for the
Chairman RSU Retainer, of which a full annual portion was granted immediately to
Mr. Martinez upon his election as Chairman of the Board of the Company and
vested immediately in consideration of the service of Mr. Martinez for the
period prior to the Company’s 2014 Annual Meeting of Stockholders. Messrs.
Burman and Perrin received such pro-rated restricted stock unit grants of 1,500
units on February 24, 2014.
Non-associate directors are also to be reimbursed for their expenses for
attending meetings of the Company’s Board of Directors and Board committee
meetings and receive the discount on purchases of the Company’s merchandise
extended to all Company associates.

-2-